IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket No. 41480/41481

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 702
                                                  )
       Plaintiff-Respondent,                      )     Filed: August 27, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
MARIA ELENA MAGDALENO,                            )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of three, for possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 41481 Maria Elena Magdaleno was found guilty of possession of a
controlled substance. 1 Idaho Code § 37-2732(c)(1). The district court sentenced Magdaleno to a
unified term of six years, with a minimum period of confinement of three years. Magdaleno
appeals asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


1
       Ms. Magdaleno was also convicted and sentenced for a misdemeanor charge of
possession of drug paraphernalia (Docket No. 41480). Since she has already served that entire
sentence, any excessive sentence claim is moot.

                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Magdaleno’s judgment of conviction and sentence are affirmed.




                                                   2